Allowable Subject Matter
	Claims 1 and 3-13 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claim 1, the prior art of record fails to teach or suggest, either alone or in combination “a driving method of a display panel, wherein the display panel comprises a plurality of rows of pixels; the plurality of rows of pixels are divided into N row groups, and each of the row groups comprises pixels spaced by N-1 rows; N is an integer greater than 1; and the driving method comprises: obtaining image data of a plurality of continuous display frames to be displayed, wherein image data of each of the display frames comprises display data corresponding to each of the pixels; in a condition that the display panel is driven to display a (2k-1)th image, transmitting display data, corresponding to pixels of one of the row groups, in the image data of a kth display frame of the plurality of display frames to a driver chip in the display panel, so that the driver chip in the display panel drives the display panel to display an image according to received display data, wherein k is an integer greater than 0; and
in a condition that the display panel is driven to display a (2k)th image, transmitting display data, corresponding to pixels of another of the row groups, in the image data of the k"" display frame to the driver chip in the display panel, so that the driver chip in the display panel drives the display panel to display an image according to the received display data; wherein N=2, the 2 row groups comprise a first row group and a second row group, the first row group comprises odd-numbered rows of pixels, and the second row group comprises even-numbered rows of pixels; and in the condition that the display panel is driven to display the (2k-1)th image, transmitting the display data, corresponding to the pixels of one of the row groups, in the image data of the kth display frame of the plurality of display frames to the driver chip in the display panel comprises: in the condition that the display panel is driven to display the (2k-1)th image, transmitting display data, corresponding to pixels of the first row group, in the image data of the kth display frame to the driver chip in the display panel; or in the condition that the display panel is driven to display the (2k-1)th image,
transmitting display data, corresponding to pixels of the second row group, in the image data of the kth display frame to the driver chip in the display panel.” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628